[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 06-11150                ELEVENTH CIRCUIT
                                                             JULY 7, 2006
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                  D. C. Docket No. 05-00301-CV-BBM-1

MICHAEL P. MURPHY,

                                                     Plaintiff-Appellant,

                                  versus

MICHELLE MARTIN, et al.,

                                                     Defendants,

OFFICER JOHNS,

                                                     Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (July 7, 2006)

Before DUBINA, BLACK and HULL, Circuit Judges.

PER CURIAM:
      Michael P. Murphy appeals the district court’s grant of summary judgment

to Officer Courtney Johns in Murphy’s 42 U.S.C. § 1983 action. Murphy asserts

the district court erred in: (1) holding he had not exhausted his remedies under the

Prison Litigation Reform Act, 42 U.S.C. § 1997e(a); (2) concluding an action

cannot be brought under § 1983 for violations of civil rights that are defined as

“torture” under 18 U.S.C. § 2340A; and (3) declining to exercise supplemental

jurisdiction over his remaining state law claims. After a de novo review of the

parties’ arguments and the record, we affirm for the reasons stated in the district

court’s well-reasoned February 13, 2006, Order granting Johns’ motion for

summary judgment.

      AFFIRMED.




                                          2